Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
Status of Claims
Claims 1-4, 7, 10-13, 16 and 19 are pending in the application. Claims 5-6, 8-9, 14-15, and 17-18 are cancelled. Claims 1-4, 7, 10 and 19 are amended.
Response to Arguments
Applicant’s arguments, filed 05/23/2022, with respect to the 101 rejection have been considered but are not persuasive.
Applicant argues, on page 2, that the elements of the server, first electronic device and second electronic device are not recited at a high level of generality and the elements provide sufficiently meaningful limits on abstract idea, if any, and practical applications.
Examiner respectfully disagrees. Under the 101 analysis, the claim limitations as drafted, recite a process, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as receiving a user’s travel information and optimizing the travel schedule. The additional elements of the server and electronic devices, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. They are recited at a high level of generality (see specification as published in par. 0056) and therefore The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment. The 101 rejection has been updated below.
Applicant’s arguments with respect to the 103 rejection of claims 1 and 19 have been considered and are persuasive. Examiner has withdrawn the art rejection for the claims.
Applicant’s arguments with respect to the 103 rejection of claims 10-13, and 16 have been considered but are not persuasive.
Applicant argues, on page 3, that claims 1, 10 and 19 have been amended and respectfully traverses the rejections.
Examiner respectfully disagrees. Applicant has incorporated the limitations into claim 10, but they are incorporated into contingent limitations. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. Examiner has updated the claim rejection of claim 10 (and its dependents) below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-4, 7, 10-13, 16 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claim 1 is directed to a system with multiple components, and therefore is a machine.
Claims 10 and 19 are directed to a series of steps, and therefore is a process.
Independent Claims
Step 2A Prong One
The limitation of Claim 1 recites:
storing travel information provided from the first ... and local information provided from the second ... , and ...  generate a travel itinerary based on the travel information and the local information, 
wherein the travel information includes information about a travel place, a travel day and time, transportation, and accommodations, wherein the accommodations include a name and a reserved day and time, 
wherein the local information includes information about traffic in the travel place, accommodations in the travel place, a restaurant in the travel place, a landmark in the travel place, activity in the travel place, and news for the travel place, 
... generate a message requesting a response to whether there is an intention to correct the generated travel itinerary, 1App. No. 17/143,446Attorney Docket: 7364PAT16 
..., when additional information is provided from the first ... in response to the message, correct the travel itinerary using the additional information provided from the first ... , and
 wherein the additional information includes information about a budget, the concept of travel, transportation, a preferred food, and a weight for each item included in the additional information, 
wherein the concept of travel is configured to be selected from a list which comprises rest, sightseeing, activity, and shopping, 
... correct the travel itinerary based on change information provided from the first ... , 
wherein the change information includes information about a change in travel place, a change in start time of travel for each travel day and time, and a change in travel day and time.  

The limitations of Claim 10 recites:
An operation method of a system for optimizing a travel schedule, the operation method comprising: 3App. No. 17/143,446Attorney Docket: 7364PAT16 
... receiving travel information from a first ... ; 
... receiving local information from a second ... ; and 
... generating a travel itinerary based on the travel information and the local information, 
wherein the travel information includes information about a travel place, a travel day and time, transportation, and accommodations, wherein the accommodations include a name and a reserved day and time, 
wherein the local information includes information about traffic for the travel information, accommodations for the travel information, a restaurant for the travel information, a landmark for the travel information, or activity for the travel information, 
... generate a message requesting a response to whether there is an intention to correct the generated travel itinerary, 
..., when additional information is provided from the first ... in response to the message, correct the travel itinerary using the additional information provided from the first ... , and 
wherein the additional information includes information about a budget, the concept of travel, transportation, a preferred food, and a weight for each item included in the additional information, 
wherein the concept of travel is configured to be selected from a list which comprises rest, sightseeing, activity, and shopping, 
... to correct the travel itinerary based on change information provided from the first ... , 
wherein the change information includes information about a change in travel place, a change in start time of travel for each travel day and time, and a change in travel day and time.  

The limitations of Claim 19 recites:
An operation method of a system for optimizing a travel itinerary, the operation method comprising: 
... generating a first travel itinerary based on travel information and local information; 6App. No. 17/143,446Attorney Docket: 7364PAT16 
... generating a second travel itinerary based on change information or additional information about the first travel itinerary; and 
... providing a first ... with the second travel itinerary, 
wherein the travel information includes information about a travel place, a travel day and time, transportation, and accommodations, wherein the accommodations include a name and a reserved day and time, 
wherein the local information includes information about traffic in the travel place, accommodations in the travel place, a restaurant in the travel place, a landmark in the travel place, activity in the travel place, and news for the travel place, 
wherein the additional information includes information about a budget, the concept of travel, transportation, a preferred food, and a weight for each item included in the additional information, and 
wherein the change information includes information about a change in travel place, a change in start time of travel for each travel day and time, or a change in travel day and time, 7App. No. 17/143,446Attorney Docket: 7364PAT16 
wherein the concept of travel is configured to be selected from a list which comprises rest, sightseeing, activity, and shopping.

The claim limitations as drafted, recite a process, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as receiving a user’s travel information and optimizing/correcting the travel schedule.  The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
Clam 1
A system for optimizing a travel schedule, comprising: 
a first electronic device; 
a second electronic device; and 
a server which includes a database 
processor
Claim 10
First electronic device
Second electronic device
Server
processor
Claim 19
Server
First electronic device

These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). Therefore, the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.

Dependent Claims
Step 2A Prong One
Dependent claims 2-4,7,11-13 and 16 further recite the same abstract ideas recited in Claim 1 and 10 and 19, respectively. The following limitations further limit the abstract idea as explained above
The following limitations discuss an order of travel places:
Claim 2: The ... of claim 1, wherein the ... is configured to determine an order where a plurality of travel places are visited.  
Claim 11: The operation method of claim 10, further comprising: 
determining an order where a plurality of travel places included in the travel itinerary are visited.  
The following limitations discuss determining the travel itinerary:
Claim 3: The ... of claim 1, wherein the travel itinerary is determined based on at least one of a visitable 1App. No. 17/143,446Attorney Docket: 7364PAT16 time of the travel place, the busiest time of the travel place, an average time of stay of the travel place, weather of the travel place, traffic of the travel place, or a location of the travel place.  
Claim 12: The operation method of claim 10, wherein the generating of the travel itinerary includes: 
generating the travel itinerary based on at least one of a visitable time of the travel place, the busiest time of the travel place, an average time of stay of the travel place, weather of the travel place, traffic of the travel place, or a location of the travel place.  
Claim 4: The ... of claim 1, wherein the travel itinerary includes information about at least one of a museum located in the travel place, a landmark located in the travel place, a restaurant located in the travel place, activity of the travel place, and a means of transport of the travel place.   
Claim 13: The operation method of claim 10, wherein the travel itinerary includes information about at least one of 4App. No. 17/143,446Attorney Docket: 7364PAT16 a museum located in the travel place, a landmark located in the travel place, a restaurant located in the travel place, activity of the travel place, and a means of transport of the travel place.  
Claim 7: The ... of claim 1, wherein the travel itinerary includes recent news generated in the travel place.  
Claim 16: The operation method of claim 10, wherein the travel itinerary includes recent news generated in the travel place.  
The claim limitations as drafted, recite a process that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as receiving a user’s travel information and optimizing/correcting the travel schedule.  
There are no further additional elements recited in dependent claims (apart from those already recited and analyzed above in the independent claims) that change the character of the limitations. Therefore, the claims are directed to ineligible subject matter

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US20180053121A1) and in further view of Gehler (US20200226364A1)

Claim 10: Gonzalez teaches An operation method of a system for optimizing a travel schedule (Gonzalez, Par. 0025), the operation method comprising: 3App. No. 17/143,446Attorney Docket: 7364PAT16 

Gonzalez, in par. 0025, teaches a method of optimizing a travel itinerary.

a server receiving travel information from a first electronic device; (Gonzalez, Par. 0014 and 0021; 0017 and 0084)

Gonzalez, in par. 0021, teaches the user profiler as part of the intelligent travel planning system which creates and stores a profile based on user characteristics and preferences input by the user. Gonzalez, in par. 0014, teaches the client device (i.e. receiving travel information provided from a first electronic device). Gonzalez in Par. 0017 and 0084, teaches that the intelligent travel planning system operates in a cloud computing environment and that the cloud computing environment can include server computer systems.

the server receiving local information from a second electronic device; (Gonzalez, Par. 0022-0023; 0017 and 0084) 

Gonzalez, in Par. 0022-0023 teaches travel information stored provided by the intelligent travel planning system with a travel booking system and external data source (i.e. second electronic device for local information). Gonzalez in Par. 0017 and 0084, teaches that the intelligent travel planning system operates in a cloud computing environment and that the cloud computing environment can include server computer systems.

the server generating a travel itinerary based on the travel information and the local information, (Gonzalez, Par. 0022; par. 0017 and 0084)

Gonzalez, in Par. 0022, teaches an itinerary builder as part of the intelligent travel planning system which generates an itinerary based on the information. Gonzalez in Par. 0017 and 0084, teaches that the intelligent travel planning system operates in a cloud computing environment and that the cloud computing environment can include server computer systems.

wherein the local information includes information about traffic for the travel information, accommodations for the travel information, a restaurant for the travel information, a landmark for the travel information, or activity for the travel information, (Gonzalez, Par. 0028)

Gonzalez, Par. 0028, teaches external source data which includes weather, social media data, safety, etc. (i.e. activity and news for the travel place)

wherein the travel information includes information about a travel place, a travel day and time, transportation, and (Gonzalez, Par. 0052-0060)

	Gonzalez, in par. 0052-0060, teaches travel information provided by a user device in an example where the user says they want to go to japan (i.e. travel place), end of march early April and the duration of a trip (i.e. travel day and time), travel by train (i.e. transportation), and hotel availability in respected area (i.e. accommodations).  
	While Gonzalez, in Fig.4, shows a hotel name in the destination and par. 0060 teaches that the intelligent travel planning system makes recommendations based on travel information, it does not explicitly teach but Gehler teaches accommodations, wherein the accommodations include a name and a reserved day and time,(Gehler, Par. 0023)
	
	Gehler, in Par. 0023 teaches that the travel data received by a user interface includes travel data such as number of nights and a hotel name or identifier. 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include user input of a hotel name/identifier and number of nights  as taught by Gehler in the system of Gonzalez, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the following contingent limitations:
wherein the processor is configured to generate a message requesting a response to whether there is an intention to correct the generated travel itinerary, 
wherein the processor is configured to, when additional information is provided from the first electronic device in response to the message, correct the travel itinerary using the additional information provided from the first electronic 4App. No. 17/143,446Attorney Docket: 7364PAT16 device, and 
wherein the additional information includes information about a budget, the concept of travel, transportation, a preferred food, and a weight for each item included in the additional information, 
wherein the concept of travel is configured to be selected from a list which comprises rest, sightseeing, activity, and shopping, 
wherein the processor is configured to correct the travel itinerary based on change information provided from the first electronic device, 
wherein the change information includes information about a change in travel place, a change in start time of travel for each travel day and time, and a change in travel day and time.  

Examiner notes the recited "whether there is an intention to correct the generated travel itinerary" in line 1 does not move to distinguish the claimed invention from the cited art. These phrases are conditional/contingent limitations with the noted "correct the travel itinerary” and “change information" steps not necessarily performed. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.
Furthermore, the Examiner notes the recited " when additional information is provided” in line 3 does not move to distinguish the claimed invention from the cited art. These phrases are conditional/contingent limitations with the noted "additional information" step not necessarily performed. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. [See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims.; MPEP §2111.04 II].

Claim 11: Gonzalez in view of Gehler teaches The operation method of claim 10, Gonzalez further teaches further comprising: 
determining an order where a plurality of travel places included in the travel itinerary are visited.  (Gonzalez, Par. 0040 and 0060: order of activities/places to visit)

Claim 12: Gonzalez in view of Gehler teaches The operation method of claim 10, Gonzalez further teaches wherein the generating of the travel itinerary includes: 
generating the travel itinerary based on at least one of a visitable time of the travel place, the busiest time of the travel place, an average time of stay of the travel place, weather of the travel place, traffic of the travel place, or a location of the travel place.  (Gonzalez, Par. 0028: weather, hours of operation)

Claim 13: Gonzalez in view of Gehler teaches The operation method of claim 10, Gonzalez further teaches wherein the travel itinerary includes information about at least one of 4App. No. 17/143,446Attorney Docket: 7364PAT16 a museum located in the travel place, a landmark located in the travel place, a restaurant located in the travel place, activity of the travel place, and a means of transport of the travel place.  (Gonzalez, Par. 0040: museum, Par. 0020: activities and restaurants)

Claim 16: Gonzalez in view of Gehler teaches The operation method of claim 10, Gonzalez further teaches wherein the travel itinerary includes recent news generated in the travel place.  (Gonzalez, Par. 0037: severe weather warning or social media postings; Par. 0030: real time notification about news)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628